The defendant was convicted of an assault with intent to commit rape, and upon judgment being pronounced against him, appealed.
The principal exception relied on by the defendant is to the refusal to instruct the jury that the evidence would not justify a conviction.
We have carefully examined the record, and are of opinion that the evidence of the prosecutrix, corroborated as it was by statements made by her as soon as she met any one with whom she could talk, is sufficient to establish an assault accompanied by the unlawful intent, and that the instruction was properly refused.
The other prayers for instruction were substantially given in the charge. *Page 386 
The one exception to evidence is untenable and requires no discussion.
No error.
(438)